Citation Nr: 0500678	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-25 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a neurological 
disorder, claimed as secondary to exposure to chemical 
agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran essentially alleges that he currently suffers 
from a neurological disorder, claimed as seizures, which are 
manifested by episodes of sudden onset of uncontrollable 
dizziness, shaking of the lower extremities, inability to 
stand with generalized loss of coordination, and inability to 
focus vision for 5 minutes as due to exposure to chemicals 
during military service.  

The Board notes that VA outpatient records reveal that the 
veteran presented in November 1999 with complaints of 
periodic feeling of weakness and shakiness in his legs.  The 
neurologist noted that the veteran's symptoms had never been 
diagnosed as seizures and that he planned to get an EEG to 
look for a possible seizure disorder.  The neurologist noted 
that clinically, it was not very likely.  The EEG report 
revealed a mild degree of generalized irregularities 
characterized by an excessive amount of moderate amplitude 
beta activity.  The physician interpreting the EEG noted, 
"this finding is often associated with the effects of 
tranquilizing agents, particularly from barbiturates or 
benzodiazepines.  The physician also noted that otherwise the 
recording was normal.

A May 2003 letter from Dr. CEH indicated that he had treated 
the veteran for "so called panic attacks" from February 
1996 to March 1998 and that the veteran revealed copies of 
his military records of 1964 raising concerns over chemical 
exposure causing problems with dizziness, lower extremity 
shaking, and problems with coordination and vision.

At his Board hearing in September 2004 the veteran testified 
that he had his first episode in service in 1964 while 
working as a laboratory specialist in Panama at the Tropic 
Test Center and that he was exposed to leaked VX from M-55 
rockets.   

The veteran's service personnel records indicate that he that 
he had foreign service in the Canal Zone for 1 year, 7 months 
and 13 days, that he was a chemical lab specialist, and that 
his last duty assignment was USA Tropic Test Center in Ft. 
Clayton in Panama.  

In December 2002, the RO emailed the SHAD Project manager at 
VBA with the veteran's name, social security number, service 
number, and explained the possible test name was Yellow Leaf, 
Panama Tropic Test Center, August 1963 to June 1965 and 
requested that he verify participation.   Although efforts 
have been made to verify the nature of the veteran's duties 
in Panama, the responses have been incomplete.

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  


1.  The veteran should be asked for his 
unit assignment while involved in the 
chemical testing in Panama as well as any 
documentation of his involvement.  With 
the veteran's authorization, this 
information, along with the veteran's 
service number, his Social Security 
number, a copy of his DD Form 214, copy 
of his DA Forms 20 and 24, and a copy of 
his July 2004 statement should be 
provided to the DOD.  They should be 
informed that the dates of possible 
exposure were from March 1964 to June 
1965 and that the exposures were at U.S. 
Army Tropic Test Center, Ft. Clayton, CZ.  

2.  Thereafter, whether or not evidence 
supporting inservice exposure to toxic 
chemicals is received, the  veteran 
should be afforded a VA examination by an 
appropriate physician to determine the 
correct diagnosis and likely etiology of 
his claimed disability manifested by 
dizziness, shaking, inability to stand, 
loss of coordination, and visual 
abnormalities.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
disability is related to exposure to 
chemical agents during service or is 
otherwise attributable to his military 
service.  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




